Citation Nr: 1415672	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969, to include service in Korea in an area near the demilitarized zone (DMZ).

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision issued by the RO in Pittsburgh, Pennsylvania in June 2007, in which the RO, inter alia, denied service connection for diabetes mellitus, erectile dysfunction and hypertension.  A timely notice of disagreement (NOD) as to these issues was received from the Veteran in May 2008.  A statement of the case (SOC) was issued later that month, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) which was also received in May 2008.

In August 2012, the Board remanded the claims for service connection for diabetes mellitus, erectile dysfunction, and hypertension to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  Following this development, in a February 2013 rating decision, the AMC awarded service connection for diabetes, thereby resolving the claim for service connection for this disability.  Also in February 2013, the RO/AMC issued  a supplemental SOC (SSOC) reflecting the continued denial of the claims for service connection for erectile dysfunction and hypertension. 

After the February 2013 SSOC,  additional evidence was received  conjunction with a February 2014 brief from the Veteran's representative; however,  a waiver of initial RO consideration of this evidencewas included in the February 2014 brief.  See 38 C.F.R. § 20.1304 (2013).  







FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim remaining on appeal have been accomplished.

2.  Neither hypertension nor erectile dysfunction was shown in service; there is no credible evidence of continuity of symptomatology associated with hypertension or erectile dysfunction since service; and hypertension and erectile dysfunction were each first diagnosed many years after discharge from service. 

3.  The only competent, probative opinions to address  question of whether there exists a nexus between current erectile dysfunction and hypertension and either service or service-connected diabetes weigh against each claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to diabetes, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309(a) 3.310 (2013).  

2.  The criteria for service connection for erectile dysfunction, to include as secondary to diabetes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a January 2006 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection at issue, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  A separate May 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2007 rating decision reflects the initial adjudication of the claims after issuance of the January and May 2006 letters. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records,  (STRs), post-service private and VA treatment records, and the report of a December 2012 examination.  Also of record and considered in connection with the claims are various written statements provided the Veteran and his representative, on his behalf.  No further RO action on either claim, prior to appellate consideration, is required.  

Pursuant to the  August 2012 remand, the AMC contacted the Veteran by letter dated in September 2012 and asked him to submit any additional relevant evidence and/or complete an enclosed release in order to allow the AMC to obtain any additional private records to be obtained that he might identify.  The Veteran replied to this letter in September 2012 with releases authorizing the AMC to obtain additional private treatment reports, and additional reports of private treatment were received pursuant to such authorizations.  Also received were  additional VA outpatient treatment reports, dated through February 2013, as requested in the August 2012 remand.  In March 2013, [although some additional records were received subsequent to this communication], and notwithstanding a VCAA notice response from the Veteran signed in February 2014 and received in March 2014 [after the expiration of the period for submitting such evidence before VA may decide the claim] from the Veteran indicating that he would submit more information or evidence to support his claims, the Veteran's representative indicated that there were no additional records to submit, and requested that the case be returned to the Board immediately.    

Also, with respect to the  VA examinations accomplished in December 2012, as requested, the examination reports reflect a review of the claims file and history provided by the Veteran, as well as definitive opinions as to whether he has hypertension or erectile dysfunction as a result of service or diabetes.  

On this record, the Board finds that there has been substantial compliance with the Board's prior remand directives, and that no further RO/AMC action in this regard is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as cardiovascular diseases to include hypertension, which develop to a compensable degree (10 percent for cardiovascular diseases) within a prescribed period after discharge from service (one year for cardiovascular diseases), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as cardiovascular diseases)  arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for disability that is proximately due to, the result of, service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires:  (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to modify the requirements for establishing  secondary service connection on the basis of the aggravation of a no service-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes, at the outset, that all of the evidence of record, to include in the Veteran's paper claims file and the paperless, electronic (Virtual VA) file, has been reviewed.  (The Virtual VA file contains the previously referenced February 2014 brief submitted by the Veteran's representative, a copy of which has been physically added to the record, and VA outpatient treatment reports dated through February 2013 not physically of record but listed as the evidence considered in the February 2013 SSOC; as such, a remand for consideration of this evidence in another SSOC pursuant to 38 C.F.R. § 20.1304(c) is not necessary.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to each claim.

The STRs, to include the report of the October 1969 separation examination (at which time blood pressure was recorded at 130/80), do not reflect evidence of hypertension or erectile dysfunction.  The Veteran specifically denied having high blood pressure on a medical history completed at separation from service.  

In his original application for service connection filed after service in November 1969, the Veteran did not reference hypertension or erectile dysfunction, and it was not until November 2005 that the Veteran filed claims for service connection for the disabilities at issue.  In  November 2005, the Veteran asserted that his hypertension began in approximately 1994 and that his erectile dysfunction began in 1997 and was "most likely related to my diabetes."  A claim for service connection for hypertension as secondary to diabetes was not raised by the Veteran but was inferred by the Board in its August 2012 remand.  See Moody v. Principi, 360 F.3d 1306, 1310.  

With respect to the post service clinical evidence, VA clinical records dated in December 2006 indicate that the Veteran has been taking lisinopril and metoprolol tartrate, which are both commonly prescribed for treatment of hypertension.  Problem lists contained in VA clinical records dated from December 2006 reflect hypertension.  As for erectile dysfunction, November 2002 private treatment records reflect initial complaints of decreased libido and erectile dysfunction that had been occurring for the past six months and a diagnosis of erectile dysfunction. 

The December 2012 VA examination report reflects that  the Veteran told the examiner that he had been diagnosed with hypertension "long ago," and that the condition was under control with medication.  Following consideration of this history, review of the clinical records,  and examination of the Veteran, the clinician found that it was less likely as not that the Veteran's hypertension was secondary to his diabetes, as this condition preceded his diagnosis of diabetes of mellitus "by many years."  [In this regard and based on a review of the clinical record contained in the claims file, the examiner noted that the Veteran had "borderline" diabetes since approximately 2009 and that his glucose had risen to the point in June 2012 that the Veteran had been told he was a diabetic; as such while it may not be the case that hypertension was diagnosed "many years" prior to diabetes, the record, although reflecting some mildly elevated glucose readings from November 2002 (at which time glucose was measured at 119 mg/dl), reasonably indicates that the Veteran's hypertension preceded his diabetes.  As such, the Board finds that the December 2012 opinion with respect to hypertension is based on a substantially accurate factual predicate.]  Also referenced, presumably as further rationale, was the fact that the Veteran did not have nephropathy.  The clinician also found no connection between hypertension and the Veteran's time in the military service. 

As for erectile dysfunction, the December 2012 examination report documents the Veteran's reported history of erectile dysfunction "for a long time," and that that Viagra and Levitra had not been helpful.  A history of treatment for low testosterone was also described.  Following consideration of this history, review of the clinical records,  and examination of the Veteran, the clinical found that the Veteran's erectile dysfunction was not as likely at not due to diabetes mellitus, but instead was related to his essential hypertension.  This clinician also found that the Veteran's erectile dysfunction was not related to any "problems or injury" during military service.  

Tithe Board  notes that of particular significance in the adjudication of these claims is the fact that the December 2012 VA examiner had the benefit of review of the clinical evidence of record, to include the STRs and post-service clinical evidence, as well as the history reported by the Veteran.  There is no medical evidence or opinion of record contradicting the conclusions reached by the December 2012 VA examiner  n the questions of whether there exists a medical nexus, or relationship, between current hypertension or erectile dysfunction either service or service-connected diabetes, and there is otherwise no medical evidence or opinion even suggesting such a relationship.  

As for the Veteran's own assertions and those of his representative, the Board finds that such assertions provide no persuasive evidence to support either claim.

The Board acknowledges that, as laymen, each is competent to provide evidence of matters within his  personal knowledge-to include, for the Veteran, the occurrence of in-service injury, as well as the onset,  and continuity, of symptoms experienced .  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Bearing in mind that, in his November 2005 claim, the Veteran, himself identified dates of onset of onset of hypertension and erectile dysfunction well over 20 years after service, to the extent that the Veteran may now be asserting continuing of symptoms of hypertension and erectile dysfunction from service to the present time, any such assertions, while competent, would be of questionable credibility.   See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  

In this regard, the Veteran himself denied a history of hypertension at separation from service, and in his original application for service connection filed in November 1969, he made no reference to hypertension or erectile dysfunction.  The Board notes that such silence in this initial application, when the Veteran is otherwise affirmatively speaking, would not be supportive of any assertions by the Veteran of continuous hypertension and erectile dysfunction since service.  

Also casting doubt on the credibility of any current assertion of continuity is the fact that in his statements made in conjunction with a visit to a private medical facility in November 2002, which were made for treatment/evaluation purposes (and not in contemplation of the receipt of monetary benefits), the Veteran reported only a six month history of erectile dysfunction rather than an in-service onset of this condition.  Finally, the Board that the Veteran did not file claims for service connection for hypertension and erectile dysfunction until 2005, over 30 years after service, as well as the fact that the first post-service clinical evidence of hypertension and erectile dysfunction is dated decades after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Clearly, this extended period between service and the first clinical evidence of hypertension would not support a grant of service connection for hypertension as a chronic disease on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 3.309(a).  

Furthermore, to whatever extent that assertions by the Veteran and/or his representative are being advanced to actually establish service incurrence or a nexus between the conditions at issue and service-connected diabetes, such attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to have appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the etiology of current erectile dysfunction or hypertension.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, in this appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service or service-connected diabetes, to include on the basis of aggravation-have no probative value.  

Accordingly, the Veteran and his representative can neither support the claims, nor counter the negative medical evidence of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board concludes that the claims for service connection for hypertension and erectile dysfunction, each to include as secondary to diabetes mellitus, must be denied.  In reaching the decision to deny each claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied. 

Service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


